MATTKR of G—

In DEPORTATION Proceedings
A-10928946
Decided by Board February 19,1969
Communist Party—Voluntariness of membership—Willfulness of misrepresentation not overcome by respondent's claim that although a member of the
Communist Party, he was not a communist.
(1) Voluntary and meaningful membership is established by respondent's testimony that he joined :he Communist Party of Hungary in 1948 to secure
preference in obtaining material for his father's plumbing supply store;
that he continued his membership in the party for six years after the nationalization of his father's business in 1950 because he could earn more
money in that manner; and that he -vas a member of a "Committee of Five"
within the Communist Party, and later secretary of that committee.
(2) Respondent's claim that his failure to reveal his Communist Party membership was not willful because while a member of the party ne was taeologically not a communist and, therefore, truthfully answered the visa-issuing officer's question as to whether he was a communist, as distinguished
from a member of the party, is untenable and does not overcome the presumption of official regularity surrounding the issuance of the visa.
CHARGES :

Order: Act of 1952—Section 241(a) (1) [8 II.S.C. 1251(a) (1)1—Excludable
aL Lime of entry — Alien who had been a member of the Communist Party of a foreign state.
Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)1—Excludable
at time of entry—Visa procured by fraud.
BEFORE THE BOARD

DISCUSSION: On October 24, 1961, this Board withdrew the outstanding order of deportation and reopened proceedings fur further
consideration by the special inquiry officer in accordance with Matter
of S— and B—C---, 9 136. At that time we directed that the decision of the special inquiry officer upon the reopened proceeding be

certified to this Board. On January 3, 1962, the special inquiry
officer, following a hearing held on November 30, 1961, found that
both charges contained in the order to show cause were sustained;
concluded that the respondent was deportable therefor, but granted
him the discretionary relief of voluntary departure.
570

The respondent is a 36-year old married male, a native and last
a citizen of Hungary. On December 7, 1956, he was admitted to the
United States for permanent residence upon presentation of an immigrant visa which was issued to him at the American Embassy in
Vienna, Austria, on December 3, 1956. Other facts concerning the
respondent's background and activities heretofore have been fully
covered in two separate opinions of the special inquiry officer. They
need not be completely restated at this time.

The respondent, through his attorney, has submitted a brief in
opposition to the decision of the special inquiry officer, which brief
indicates that there are two points at issue in these proceedings The
first point argued by counsel for the respondent is that it is error to
find that the respondent's membership in the Communist Party in
Hungary was meaningful. Counsel's second point is that the evidence in the record does not support a finding that the respondent
willfully concealed his membership in the Communist Party at the
time he applied for and secured an immigrant visa and that such concealment cut off pertinent inquiries into the question of his admissibility. We shall consider these points seriatum.
It is counsel's contention that the Government has furnished no
proof regarding the nature and character of the respondent's membership in the Communist Party, apart from his own testimony.
Assuming arguendo that this is true, it is then necessary for us to
examine respondent's testimony regarding the nature of his membership. The record indicates, and the respondent by his own testimony admits, that he was a member of the Communist Party for
almost 8 years prior to his departure from Hungary in November
1956. Furthermore, and this is indicated on page 18 of the transcript
of the hearing accorded him on May 19, 1959, he never did actually
resign his membership in the Communist Party. The respondent's
testimony is to the effect that he join the Communist Party in
order to assist his father, who was a licensed plumbing supply

dealer, in getting material for his father's store. Respondent's testimony further shows that the father's store became nationalized in
1950. In answer to an inquiry regarding his continuation in the
Communist Party upon and after the nationalization of his father's
store, the respondent testified that he continued in the Communist
Party in order to obtain factory employment rather than work in the
mines He further stated that at that time he could have worked
elsewhere than at the General Machine Industry Supply Co., where
he obtained employment with the assistance of the Communist Party
(pp. 13, 15 and '21 of the hearing May 19, 1959).
The further testimony of the respondent is to the effect that he
became an active participant of the Communist Party, was appointed
a member of the "Committee of Five," and thereafter was elected

571

secretary of the "Committee of Five." As a result of holding these
offices he was paid a greater salary than he would have received
otherwise. His testimony further indicates that approximately 60
per cent of the employees of the plant where he worked were not
members of the Communist Party. Two points relative to the first
charge can be extracted from the respondent's own testimony. The
first point is that the respondent joined the Communist party to assist his father who was not under any personal economic duress at
the time he joined. The second point which can be drawn from the
respondent's testimony is that his continued membership in the Communist Party for some 6 years after the nationalization of his father's
shop was the result of his confessed desire to earn more money.
Nowhere in this record is it shown that the respondent's failure to
join the Communist Party would result in his being deprived of any
of the necessities of life. Accordingly, we conclude that the respondent's membership was indeed the meaningful membership as contemplated by the -Immigration and Nationality Act of 1952.
We proceed now to LhO second point of the respondent's argument.
It is the respondent's position, and he and his brother have so testified, that he was not specifically asked by the visa-issuing officer if
he were ever a member of the Communist Party. He testified that
at the time of his application for an immigrant visa he was asked

if he

were a communist. Claiming that ideologically never was a

communist, despite his membership in the Communist Party, the
respondent justified his negative answer to the consul. He, therefore,
draws a thin line between a communist and a member of the Communist Party. This is done despite his extended active participation
in the Communist Party, together with the concomitant benefits
which he enjoyed as a result of the membership. However, this
attempted distinction loses some of its import upon a study of his
testimony and the variation in his statements in the hearing conducted on May 19, 1959, and the hearing conducted on November 30,
1961. In the earlier hearing, on page 28, the respondent, in answer
to a question put to him by the examining officer, states that he
doesn't remember if he were asked at the time he was applying for an
immigrant visa to state all the organizations to which he belonged.

This bit of testimony, coupled with the admitted misrepresentations
made by him at Camp Kilmer that he was never a member of the
Communist Party, compares most interestingly with his testimony

at

the bottom of page R-3 and continuing to page R.-4 at the November 30, 1961 hearing. The latter testimony would indicate that the
respondent's memory improves with age, for in the above-cited pages
he manifests a clear, precise and detailed knowledge of exactly what
took place at the time he applied for an immigrant visa. He gives
572

examples of the questions he was asked, among which ho states was,
". . . was I ever a Communist?" The testimony of the respondent in

this posture continues, and on page R-22 of the reopened hearing the
following is another aspect of his position:
Q. The question which I asked you, and I would appreciate your answering.
Did you know in November of 1956 that those Hungarians who had escaped
from Hungary to Austria and who were applying for visas who had been
members of tne Hungarian Communist Fatty had difficulty in obtaining visas
to enter the United States as Hungarian refugees?
A. Yes. I did have such ideas. 1 wasn't sure that this was so, but I had a
suspicion that it might be so.
Q. Were you aware at that time that other Hungarians who had disclosed
their membership in the Communist Party had been rejected or delayed in
obtaining immigrant visas to come to the United States?
A. No sir, I was not aware of that. I didn't hear anything about this
Oet"cittse itrt J pcnt only about a week

in

V C71?1-CI

on ten days_

[Emphasis sup-

plied.]

The respondent does not deny that his signature appears on the
application for an immigrant visa. HP does not deny that this was

executed by him before the Consular Officer at Vienna, Austria.
He does not deny that he was sworn by the Consular Officer. Under
22 C.F.R. 42.117 (b) of the Department of State regulations, it is required that a visa applicant read the application for an immigrant
visa when it is completed, or that it shall be read to him in his
language, or that he shall be otherwise informed as to the complete
contents of the application. This rogulation raises a presumption

that the respondent was aware of the full contents of the visa as a
matter of official regularity. The testimony of the respondent and
the witness taken as a whole is not sufficient to rebut this presumption.
From all of the above, it appears without a doubt that the respondent's misrepresentation was indeed material. We have discussed at some length the question of its willfulness; and in consideration of the entire record, and bearing in mind the inconsistencies
and admitted misrepresentations of the respondent, we find the explanation as to lack of willfulness to be incredible. Furthermore,
we must rely upon the presumption of official regularity, and in
so doing we cannot conceive an employee of the Embassy at Vienna
failing to ask the respondent if he had ever been a member of the
Communist Party. It is our further belief that under the peculiar
circumstances in this case the respondent's journey into the field of
semantics with the resultant attempt to distinguish between a communist and a member of the Communist Party is totally untenable.
We, therefore, find that the second charge is sustained.
To summarize, it is our conclusion that the respondent voluntarily
and without duress joined the Communist Party in Hungary in 1948
573

and continued as a member after 1950 until the time he applied for
his visa. His willfulness in withholding this membership from the
authorities at the American Embassy in Vienna is established on this
record. Accordingly, the following order will be entered.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

574

